Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 1 of 18 Pageid#: 1396



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

WILLIAM J. MULLINS,                           )
    Plaintiff                                 )
                                              )       Civil Action No. 2:19cv00020
v.                                            )
                                              )      MEMORANDUM OPINION
                     1
ANDREW SAUL,                                  )
Commissioner of Social Security,              )       By: PAMELA MEADE SARGENT
    Defendant                                 )       United States Magistrate Judge


                         I. Background and Standard of Review

       Plaintiff, William J. Mullins, (“Mullins”), filed this action challenging the
final decision of the Commissioner of Social Security, (“Commissioner”), denying
his claim for disability insurance benefits, (“DIB”), under the Social Security Act,
as amended, (“Act”), 42 U.S.C. § 423 et seq. Jurisdiction of this court is pursuant
to 42 U.S.C. § 405(g). This case is before the undersigned magistrate judge by
transfer by consent of the parties pursuant to 28 U.S.C. § 636(c)(1). Neither party
has requested oral argument; therefore, this case is ripe for decision.


       The court’s review in this case is limited to determining if the factual
findings of the Commissioner are supported by substantial evidence and were
reached through application of the correct legal standards. See Coffman v. Bowen,
829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence has been defined as
“evidence which a reasoning mind would accept as sufficient to support a
particular conclusion. It consists of more than a mere scintilla of evidence but may

       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is automatically substituted as the defendant in this case pursuant to Fed. R. Civ. P. Rule
25(d).

                                             -1-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 2 of 18 Pageid#: 1397



be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642
(4th Cir. 1966). ‘“If there is evidence to justify a refusal to direct a verdict were the
case before a jury, then there is “‘substantial evidence.’”” Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws, 368 F.2d at 642).


       The record shows that Mullins protectively filed his application for DIB on
November 3, 2015, alleging disability as of November 5, 2014, based on problems
with his left shoulder, arm and hand; problems with both knees; depression;
anxiety; and difficulty concentrating. (Record, (“R.”), at 12, 186-87, 204, 239.)
The claim was denied initially and upon reconsideration. (R. at 114-22.) Mullins
then requested a hearing before an administrative law judge, (“ALJ”). (R. at 123-
24.) The ALJ held a hearing on January 11, 2018, at which Mullins was
represented by counsel. (R. at 31-61.)


       By decision dated April 11, 2018, the ALJ denied Mullins’s claim. (R. at 12-
24.) The ALJ found that Mullins met the nondisability insured status requirements
of the Act for DIB purposes through December 31, 2019. (R. at 15.) The ALJ
found that Mullins had not engaged in substantial gainful activity since November
5, 2014, the alleged onset date.2 (R. at 15.) The ALJ determined that Mullins had
severe impairments, namely status-post residuals from a left fifth finger degloving3
injury; degenerative joint disease in the left shoulder and knee; migraines; chronic
pain; myofascial pain; post-traumatic stress disorder, (“PTSD”); depression; and
anxiety, but he found that Mullins did not have an impairment or combination of

       2
          Therefore, Mullins must show that he was disabled between November 5, 2014, the
alleged onset date, and April 11, 2018, the date of the ALJ’s decision, in order to be eligible for
benefits.
       3
         Degloving, also called avulsion, is a type of severe injury that happens when the top
layers of the skin and tissue are ripped from the underlying muscle, connective tissue or bone.
See https://www.healthline.com/health/degloving (last visited Aug. 18, 2020).
                                               -2-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 3 of 18 Pageid#: 1398



impairments that met or medically equaled one of the listed impairments in 20
C.F.R. Part 404, Subpart P, Appendix 1. (R. at 15.) The ALJ found that Mullins
had the residual functional capacity to perform light 4 work that required no more
than frequent balancing and stooping; that required no more than occasional
pushing and pulling with the left upper and lower extremities, use of foot and hand
controls, reaching in all directions or handling on the left side, climbing of ramps
and stairs, kneeling, crouching, crawling, exposure to moving mechanical parts,
unprotected heights, temperature extremes, vibration and loud noise; that did not
require reaching overhead or fingering on the left side or climbing ladders or
scaffolds; that required him to perform no more than simple, routine tasks and to
make simple work-related decisions; and that required only occasional changes in a
routine work setting. (R. at 17.) The ALJ found that Mullins was unable to perform
his past relevant work. (R. at 23.) Based on Mullins’s age, education, work history
and residual functional capacity and the testimony of a vocational expert, the ALJ
found that a significant number of jobs existed in the national economy that
Mullins could perform, including the jobs of an usher, a rental consultant and a
conveyor line bakery worker. (R. at 23-24.) Thus, the ALJ concluded that Mullins
was not under a disability as defined by the Act and was not eligible for DIB
benefits. (R. at 24.) See 20 C.F.R. § 404.1520(g) (2019).


       After the ALJ issued his decision, Mullins pursued his administrative
appeals, (R. at 181, 265-67), but the Appeals Council denied his request for
review. (R. at 1-5.) Mullins then filed this action seeking review of the ALJ’s
unfavorable decision, which now stands as the Commissioner’s final decision. See
20 C.F.R. § 404.981 (2019). This case is before this court on Mullins’s motion for

       4
          Light work involves lifting items weighing up to 20 pounds at a time with frequent
lifting or carrying of items weighing up to 10 pounds. If someone can perform light work, he
also can perform sedentary work. See 20 C.F.R. § 404.1567(b) (2019).

                                            -3-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 4 of 18 Pageid#: 1399



summary judgment filed October 10, 2019, and the Commissioner’s motion for
summary judgment filed November 4, 2019.


                                         II. Facts 5

       Mullins was born in 1964, (R. at 186), which, at the time of the ALJ’s
decision, classified him as a “person closely approaching advanced age” under 20
C.F.R. § 404.1563(d). He has a high school education and specialized job training
as a heavy equipment operator. (R. at 205.) Mullins has past work experience as a
coal miner and a machine operator. (R. at 54-55.)


       Mark Hileman, a vocational expert, also was present and testified at
Mullins’s hearing. (R. at 54-60.) Hileman testified that all employment would be
precluded if a hypothetical individual would be off task 15 percent of an eight-hour
workday in addition to normal breaks. (R. at 55.) Hileman testified that a
hypothetical individual of Mullins’s age, education and work history, who had the
residual functional capacity to perform light work, who could occasionally push
and pull with his left lower and upper extremities, use foot controls with his left
lower extremity and use hand controls with his left upper extremity; who could
never reach overhead with the left upper extremity, but could occasionally reach in
all other directions with the left upper extremity; who could occasionally handle,
but never finger, with the left upper extremity; who could occasionally climb
ramps and stairs, kneel, crouch and crawl; who could frequently balance and stoop;
who could never climb ladders or scaffolds; who could have occasional exposure
to hazards such as moving mechanical parts or unprotected heights; and who could
occasionally tolerate exposure to temperature extremes, vibration and loud noise
       5
         Based on the court’s findings regarding Mullins’s argument related to his physical
residual functional capacity, the court will focus on the facts related to Mullins’s physical
impairments and accompanying limitations.
                                              -4-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 5 of 18 Pageid#: 1400



could not perform Mullins’s past work. (R. at 55-56.) He stated that such an
individual could perform work that existed in significant numbers, including jobs
as an usher, a rental consultant and a conveyor line bakery worker. (R. at 56-57.)
Hileman then was asked to consider the same hypothetical individual, but who
would be limited to performing simple, routine tasks, making simple work-related
decisions and responding appropriately to occasional changes in a routine work
setting. (R. at 57.) He stated that this individual could perform the jobs previously
identified. (R. at 57.)


       Hileman stated that, should the hypothetical individual be limited to sitting
two to four hours and standing one hour in an eight-hour workday, he could not
perform the jobs previously identified. (R. at 57-58.) He stated that the rental
consultant and usher jobs would be eliminated if the individual had to avoid
bilateral above-head reaching activity and bilateral operation of foot pedals; and if
he could not crouch, crawl, squat, kneel, climb stairs or work around unprotected
heights. (R. at 58.) He stated that these jobs would be eliminated, as they
potentially require occasional crouching. (R. at 58.) Hileman stated that all jobs
would be eliminated should the individual’s ability to concentrate be significantly
diminished. (R. at 60.)


       In rendering his decision, the ALJ reviewed medical records from C. Marcus
Cooper, Ph.D., a state agency psychologist; Richard Luck, Ph.D., a state agency
psychologist; Dr. Tony Constant, M.D., a state agency physician; Howard S.
Leizer, Ph.D., a state agency psychologist; Dr. James Darden, M.D., a state agency
physician; Norton Community Hospital; Buchanan General Hospital; University of
Kentucky; Johnson City Medical Center; Bristol Regional Medical Center; UK
Cosmetic Surgery Associates; Haysi Clinic; Mountain States Medical Group; East
Tennessee Acupuncture Clinic; Dr. D. Kevin Blackwell, D.O.; Pain Medicine
                                         -5-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 6 of 18 Pageid#: 1401



Associates, P.C.; Dr. David E. Dahl, M.D.; Dr. Walid Azzo, M.D.; B. Wayne
Lanthorn, Ph.D., a licensed clinical psychologist; Appalachian Rehabilitation
Professionals, P.C.; and Bristol Regional Medical Center – The Hand Center,
(“The Hand Center”).


      Mullins was involved in coal mining accident on November 5, 2014, which
resulted in a left-hand deep skin avulsion injury and multiple reconstruction
procedures on the little finger of his nondominant hand. (R. at 284-85, 290-361,
365-99, 401-40, 465-70, 499-501.) On January 9, 2015, Dr. Brian Rinker, M.D., a
physician with UK Cosmetic Surgery Associates, released Mullins to return to
light-duty work, with no lifting of more than two pounds on the left and no
restrictions on the right. (R. at 360.) Mullins underwent extensive hand therapy for
range of motion, but his small finger was very stiff. (R. at 361, 466-67, 518-744.)
On April 1, 2015, a nerve conduction study was “mildly abnormal.” (R. at 916-18.)
Mullins had interruption of the sensory fibers in the distal ulnar distribution at the
digital nerve level to the little finger and partially to the ring finger, and motor
nerve function was intact. (R. at 918.) By June 2015, Mullins reported that he
wanted to return to work, (R. at 487), but his employer told him that “there was not
a place for him.” (R. at 690.) Mullins reported that he was doing lots of chores,
including painting and moving furniture; his hand managed “pretty well” and was
only “a little stiff.” (R. at 667.) Mullins reported to his occupational therapist that
he was “doing pretty much everything at home that he needs to.” (R. at 677.) In
July 2015, Mullins had passive range of motion in his little finger, intact sensation
and full active range of motion of the shoulder, elbow and wrist. (R. at 485.) In
August and September 2015, Mullins showed limited range of motion in his little
and ring fingers on his left hand, but he had intact sensation. (R. at 481, 483.) His
surgeon, Dr. Todd Horton, M.D., released him to return to work with no heavy
lifting, gripping, grasping or pushing and pulling with the left hand. (R. at 483,
                                          -6-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 7 of 18 Pageid#: 1402



507.)


        Mullins treated with Dr. David E. Dahl, M.D., from September 2015 through
September 2017 for left upper extremity pain and ulnar neuropathy. (R. at 780-93,
888-906, 1301-06.) During this time, Mullins underwent numerous nerve blocks,
which he reported greatly improved his pain. (R. at 781-82, 785-90, 897-902.)
Mullins also reported that he was able to manage his pain with medication,
acupuncture treatment and physical therapy, which allowed him to be independent
in his activities of daily living. (R. at 780, 783, 785, 789, 792, 890-91, 904, 1301,
1303-04.) Dr. Dahl routinely reported that Mullins had significant allodynia 6 in his
ulnar nerve distribution. (R. at 789, 888, 891-93, 895, 903, 1301-02.) Dr. Dahl
diagnosed upper extremity neuropathy; complex regional pain syndrome, type 2;
ulnar neuropathy; migraine headaches, secondary to trauma; chronic pain
syndrome; and anxiety/PTSD related to trauma. (R. at 888.)


        On October 21, 2015, Mullins began acupuncture treatment of his left hand,
and continued treatment through June 2017. (R. at 928-62, 964, 974-80, 1296-98.)
Scott Fitzpatrick, Dipl. O.M., RES, an acupuncturist, reported that, due to
Mullins’s degloving injury, he would require lifelong comprehensive medical care.
(R. at 964.) He opined that Mullins’s ability to work had been profoundly impaired
due to neuromuscular damage, which prevented him from having normal function
and control of his left hand and arm. (R. at 964.) Fitzpatrick opined that Mullins
did not have the ability to maintain grip strength or any fine motor control. (R. at
964.) He reported that acupuncture treatments gave Mullins immediate, temporary
relief of his pain.7 (R. at 857, 964.) Fitzpatrick stated that Mullins would require a

        6
       Allodynia is pain that results from a non-injurious stimulus to the skin. See STEDMAN'S
MEDICAL DICTIONARY, (“Stedman’s”), 30 (1995).
        7
            Mullins routinely reported pain relief with treatment. (R. at 928-31, 933, 935-48, 950-
                                                  -7-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 8 of 18 Pageid#: 1403



long-term care plan, including acupuncture and medical management, along with
possible future surgeries. (R. at 964.)


       On November 16, 2015, a nerve conduction study showed abnormal findings
of the ulnar nerve in Mullins’s left arm. (R. at 920-21.) Mullins underwent
occupational therapy from December 2015 through June 2017 at The Hand Center.
(R. at 1021-1295.) It was noted that, although Mullins had persistent pain, he had
improved hand range of motion and strength and increased flexibility of the ring
finger and small finger. (R. at 1294.) On January 4, 2016, Dr. Horton performed a
left ulnar decompression procedure at the wrist and elbow, (R. at 756-58), and
subsequent left ulnar nerve revision, decompression and anterior transposition with
neurolysis was performed on November 4, 2016. (R. at 1004-05.) In May 2016,
Mullins reported performing activities of daily living with modified independence.
(R. at 1066.) He stated that he was limited in his ability to perform heavier
household tasks due to pain and that driving was uncomfortable. (R. at 1066.) It
was noted that Mullins’s distal ulnar nerve gliding at the wrist and elbow were
moderately limited. (R. at 1066.)


       In June 2016, Mullins had some decreased hypersensitivity at the elbow, but
he continued to have proximal to distal nerve pain and discomfort that significantly
limited his functional use of his left arm. (R. at 1073.) While Mullins had lessened
hypersensitivity in the posterior elbow for light touch, he could not tolerate any
pressure. (R. at 1073.) In July 2016, Mullins complained of continued numbness in
the ring and small fingers and tenderness at the left cubital tunnel area. (R. at
1085.) In May 2017, Mullins reported that, while trying to pinch, his hand was
moving a little better and his thumb felt a little stronger, but he still could not open

51, 955-56, 959-62, 974-75, 977-80, 1298.)

                                             -8-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 9 of 18 Pageid#: 1404



a Ziploc bag. (R. at 1236.) In May and June 2017, although Mullins had normal to
strong grip strength in his right hand, his grip and tip pinch strength were weak in
his left hand. (R. at 1228, 1233-34, 1239-40.) It also was noted that Mullins had a
limited ability to grip due to pain. (R. at 1294.)


      On February 7, 2016, Dr. D. Kevin Blackwell, D.O., examined Mullins at
the request of Disability Determination Services. (R. at 769-74.) Dr. Blackwell’s
examination revealed that Mullins was in no acute distress; he had good mental
status; his affect, thought content and general fund of knowledge were intact; he
could not squat; he had tenderness to the patella with compression testing; he had
decreased sensation of the fourth and fifth digits of his hands; his gait was
symmetrical and balanced; his shoulder and iliac crest heights were good and equal
bilaterally; his upper and lower joints had no effusion or deformities; his upper and
lower extremities were normal for size, shape, symmetry and strength; he had good
grip strength at 5/5 and equal bilaterally; his fine motor movement and skill
activities of the hands were normal; his reflexes in the upper and lower extremities
were good and equal bilaterally at 4/4; and he had intact proprioception. (R. at 770-
71.) Dr. Blackwell diagnosed elevated blood pressure; bilateral knee pain; bilateral
shoulder pain; neck pain; and depression and anxiety, by history. (R. at 771.)


      Dr. Blackwell opined that Mullins could occasionally lift items weighing 20
pounds and frequently lift items weighing 10 pounds; he could sit two to four
hours with positional changes every 15 minutes; stand up to one hour with
positional changes every 15 minutes; he should avoid above-reach activities with
both arms; he could not perform foot pedal operation; he could not crouch, crawl,
work at unprotected heights, squat or kneel; he could not climb stairs repetitively
or continuously; and he had no limitation of hand usage, including fine motor
movement and skill activities of the hands. (R. at 771.)
                                           -9-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 10 of 18 Pageid#: 1405



      On February 10, 2016, Dr. Tony Constant, M.D., a state agency physician,
completed a medical assessment, indicating that Mullins had the residual
functional capacity to perform light work. (R. at 88-90.) He found that Mullins
could never push and/or pull with his left upper extremity and only occasionally
push and/or pull with his left lower extremity. (R. at 88.) Dr. Constant found that
Mullins could frequently balance and stoop; occasionally climb ramps and stairs,
kneel, crouch and crawl; and never climb ladders, ropes or scaffolds. (R. at 88-89.)
He opined that Mullins could occasionally reach in front and/or laterally and
handle with his left upper extremity and never reach overhead or finger with his
left upper extremity. (R. at 89.) No visual or communicative limitations were
noted. (R. at 89.) Dr. Constant found that Mullins should avoid concentrated
exposure to extreme cold, noise, vibration, fumes, odors, dusts, gases, poor
ventilation and hazards, such as machinery and heights. (R. at 89-90.)


      On April 20, 2016, Fitzpatrick reported that Mullins would require lifelong
comprehensive medical care and did not have a good prognosis of healing. (R. at
857.) He stated that Mullins’s ability to work was impaired due to neuromuscular
damage, which prevented him from having normal function and control of his left
hand and arm. (R. at 857.)


      On May 12, 2016, Dr. James Darden, M.D., a state agency physician,
completed a medical assessment, indicating that Mullins had the residual
functional capacity to perform light work. (R. at 107-109.) He found that Mullins
could never push and/or pull with his left upper extremity and only occasionally
push and/or pull with his left lower extremity. (R. at 107-08.) Dr. Darden found
that Mullins could frequently balance and stoop; occasionally climb ramps and
stairs, kneel, crouch and crawl; and never climb ladders, ropes or scaffolds. (R. at
108.) He opined that Mullins was limited in his ability to reach in any direction,
                                        -10-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 11 of 18 Pageid#: 1406



including overhead, to handle, to finger and to feel with his left upper extremity.
(R. at 108.) No visual or communicative limitations were noted. (R. at 109.) Dr.
Darden found that Mullins should avoid concentrated exposure to temperature
extremes, noise, vibration and hazards, such as machinery and heights. (R. at 109.)


      On June 20, 2017, Dr. Walid Azzo, M.D., Ph.D., an orthopedic surgeon,
performed an independent medical examination in connection with Mullins’s
worker’s compensation claim. (R. at 990-94.) Examination revealed full range of
motion of Mullins’s cervical spine, right shoulder, hips, knees and ankles; he had
limited range of motion of his left shoulder; he had normal range of motion, motor
strength and sensation of both elbows with no deficits noted; his left wrist showed
no swelling, point tenderness and normal range of motion; he had decreased range
of motion of the ring and little fingers; his grip strength on the left was difficult to
test due to subjective pain; he had normal sensation in both legs; and normal gait
(R. at 991-92.) Dr. Azzo diagnosed left fifth finger degloving injury; distal ulnar
neuropathy; myofascial pain of the left hand and forearm; complex regional pain
syndrome; left shoulder arthritis and impingement syndrome; anxiety; a coping
disorder; and PTSD. (R. at 993.) He opined that Mullins had a 10 percent whole
person disability rating and 17 percent upper extremity disability rating. (R. at
994.) Dr. Azzo found that Mullins was unable to return to his job as a coal miner,
but he could return to work that did not require lifting of items weighing more than
five pounds with his left upper extremity. (R. at 994.)


      On July 27, 2017, Dr. Horton opined that Mullins had reached maximum
medical improvement. (R. at 982.) He reported that Mullins’s combined digital
impairment for the left hand was 23 percent; his upper extremity impairment was
34 percent; and his whole-body impairment was 20 percent. (R. at 996.) Dr. Horton
considered these impairments to be permanent. (R. at 996.) He found that Mullins
                                          -11-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 12 of 18 Pageid#: 1407



should not perform tasks that required lifting or carrying of items weighing more
than two pounds with his left arm; that he should not lift items below or above
shoulder level weighing more than two pounds with his left arm; that he should not
push or pull items weighing more than two pounds with his left arm; that required
him to climb ladders or use his left hand for forceful grasping; and that required
more than occasional use of his left hand, but he indicated no right-arm or hand
limitations. (R. at 982, 996, 1001.) Dr. Horton noted that these restrictions were
permanent. (R. at 982, 996-97.)


      In September 2017, Dr. Dahl reported that Mullins had an appropriate and
euthymic mood; he had significant allodynia over the left elbow, forearm and
pinky finger in the ulnar nerve distribution; and he ambulated with an
unencumbered gait. (R. at 1301.)


                                    III. Analysis

      The Commissioner uses a five-step process in evaluating DIB claims. See 20
C.F.R. § 404.1520 (2019). See also Heckler v. Campbell, 461 U.S. 458, 460-62
(1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). This process requires
the Commissioner to consider, in order, whether a claimant 1) is working; 2) has a
severe impairment; 3) has an impairment that meets or equals the requirements of a
listed impairment; 4) can return to his past relevant work; and 5) if not, whether he
can perform other work. See 20 C.F.R. § 404.1520. If the Commissioner finds
conclusively that a claimant is or is not disabled at any point in this process, review
does not proceed to the next step. See 20 C.F.R. § 404.1520(a)(4) (2019).


      Under this analysis, a claimant has the initial burden of showing that he is
unable to return to his past relevant work because of his impairments. Once the
                                         -12-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 13 of 18 Pageid#: 1408



claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C. § 423(d)(2)(A); McLain v. Schweiker, 715
F.2d 866, 868-69 (4th Cir. 1983); Hall, 658 F.2d at 264-65; Wilson v. Califano, 617
F.2d 1050, 1053 (4th Cir. 1980).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings.
This court must not weigh the evidence, as this court lacks authority to substitute
its judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether
substantial evidence supports the Commissioner’s decision, the court also must
consider whether the ALJ analyzed all of the relevant evidence and whether the
ALJ sufficiently explained his findings and his rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


      Mullins argues that the ALJ erred by improperly determining his residual
functional capacity. (Plaintiff’s Memorandum In Support Of His Motion For
Summary Judgment, (“Plaintiff’s Brief”), at 5-6.) Mullins argues that the ALJ
erred by rejecting the opinions of Drs. Blackwell, Azzo and Horton and
psychologist Lanthorn, and by giving controlling weight to the opinions of the state
agency consultants. (Plaintiff’s Brief at 6.) Mullins contends that the state agency
consultants’ assessments were “stale [and] outdated.” (Plaintiff’s Brief at 6.)


      The ALJ found that Mullins had the residual functional capacity to perform
light work that required no more than frequent balancing and stooping; that
                                         -13-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 14 of 18 Pageid#: 1409



required no more than occasional pushing and pulling with the left upper and lower
extremities, use of foot and hand controls, reaching in all directions or handling on
the left side, climbing of ramps and stairs, kneeling, crouching, crawling, exposure
to moving mechanical parts, unprotected heights, temperature extremes, vibration
and loud noise; that did not require reaching overhead or fingering on the left side
or climbing ladders or scaffolds; that required him to perform no more than simple,
routine tasks and to make simple work-related decisions; and that required only
occasional changes in a routine work setting. (R. at 17.)


      In making this residual functional capacity finding, the ALJ stated that he
was giving “partial weight” to the opinions of the state agency consultants and Drs.
Blackwell and Horton. (R. at 22.) The ALJ noted that the state agency physicians
agreed initially and on reconsideration with the lifting abilities indicated by Dr.
Blackwell and that Mullins had postural, environmental and manipulative
limitations; however, they disagreed with the sitting and standing limitations
indicated by Dr. Blackwell. (R. at 21-22, 88-90, 107-09, 770-71.) The ALJ also
noted that he was giving “little weight” to the opinion of Dr. Azzo because it was
unsupported by the medical record. (R. at 22.)


      Without explanation, Dr. Blackwell opined that Mullins was limited to
sitting for two to four hours and standing for one hour in an eight-hour workday,
with positional changes every 15 minutes. (R. at 771.) Dr. Blackwell’s own
unremarkable exam of Mullins’s spine and lower extremities does not support
these limitations. (R. at 771.) Dr. Blackwell’s examination revealed patella
tenderness that prevented Mullins from squatting, but his gait was symmetrical and
balanced, and his lower extremity strength and reflexes were intact. (R. at 771.)
Mullins had no range of motion limitations in his spine, hips, knees or ankles. (R.
at 774.) Dr. Blackwell’s examination findings were consistent with the
                                        -14-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 15 of 18 Pageid#: 1410



musculoskeletal examinations conducted by Mullins’s primary care providers at
Haysi Clinic, which showed a normal gait and normal spine range of motion. (R. at
446, 449, 453.) Dr. Azzo reported that Mullins walked without a limp; he had full
range of motion of the cervical spine with no point tenderness; he had full range of
motion of the hips, knees and ankles; his motor sensory examination in both legs
was normal; and his heel-to-toe gait was normal. (R. at 991-92.) Dr. Dahl reported
that Mullins’s bilateral lower extremities had full range of motion, he was able to
rise from the seated position without difficulty and walk with a tandem gait. (R. at
789, 791-92, 890.) Dr. Azzo found no restrictions with respect to Mullins’s ability
to walk, stand or sit. (R. at 994.) Similarly, Dr. Horton stated in his July 27 and
August 8, 2017, reports, that Mullins could not climb ladders, but indicated no
limitations in sitting, standing or walking. (R. at 982, 996, 1001.) In addition, in
2016, x-rays of Mullins’s left knee showed no abnormalities. (R. at 768.) Thus, I
find that substantial evidence exists to support the ALJ’s finding that Dr.
Blackwell’s opinion regarding Mullins’s ability to stand, walk and sit was not
entitled to significant weight.


      I do not, however, find that substantial evidence exists to support the ALJ’s
weighing of the medical evidence regarding Mullins’s left upper extremity
limitations. As noted above, the ALJ found that Mullins could occasionally push
and pull with his left upper extremity. (R. at 17.) In August 2014, x-rays of
Mullins’s left shoulder showed mild degenerative arthropathy of the glenohumeral
and acromioclavicular joint. (R. at 454.) On January 4, 2016, Dr. Horton
performed a left ulnar decompression procedure at the wrist and elbow, (R. at 756-
58), and subsequent left ulnar nerve revision, decompression and anterior
transposition with neurolysis was performed on November 4, 2016. (R. at 1004-
05.) Both state agency physicians found that Mullins should never push and pull
with his left upper extremity. (R. at 88, 107-08.) They also opined that Mullins
                                        -15-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 16 of 18 Pageid#: 1411



could occasionally use his left upper extremity for front and lateral reaching and
handling and that he could never reach overhead or finger with his left upper
extremity. (R. at 89, 109.)


      In June 2017, Dr. Azzo reported that Mullins had decreased range of motion,
loss of finger sensation and loss of full grip strength in his ring and little fingers.
(R. at 992-93.) He also noted that Mullins’s left shoulder had decreased range of
motion and weakness, secondary to shoulder arthritis impingement syndrome. (R.
at 991, 993.) Dr. Azzo opined that Mullins could return to work that did not require
him to lift items weighing more than five pounds with his left upper extremity. (R.
at 994.) In July and August 2017, Dr. Horton found that Mullins had a left upper
extremity combined impairment of 40 to 50 percent. (R. at 996, 1000.) He
permanently restricted Mullins to lifting, pushing, pulling, gripping and grasping of
items weighing no more than two pounds with his left upper extremity. (R. at 996-
97, 1001.) He also noted that Mullins could not perform forceful grasping with his
left upper extremity. (R. at 982.) In addition, Fitzpatrick opined that Mullins had
no ability to maintain grip strength or fine motor control. (R. at 964.) Notes from
The Hand Center show that Mullins had weak grip and tip pinch strength in the left
hand. (R. at 1228, 1233-34, 1239-40, 1283.) It also was noted that Mullins had a
limited ability to grip due to pain. (R. at 1294.) In July 2016, Mullins complained
of continued numbness in the ring and small fingers and tenderness at the left
cubital tunnel area. (R. at 1085.) In September 2017, Dr. Dahl reported that
Mullins had significant allodynia over the left elbow, forearm and pinky finger in
the ulnar nerve distribution. (R. at 1301.)


      It is well-settled that, in determining whether substantial evidence supports
the ALJ’s decision, the court must consider whether the ALJ analyzed all the
relevant evidence and whether the ALJ sufficiently explained his findings and his
                                         -16-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 17 of 18 Pageid#: 1412



rationale in crediting evidence. See Sterling Smokeless Coal Co., 131 F.3d at 439-
40. “[T]he [Commissioner] must indicate explicitly that all relevant evidence has
been weighed and its weight.” Stawls v. Califano, 596 F.2d 1209, 1213 (4th Cir.
1979). “The courts … face a difficult task in applying the substantial evidence test
when the [Commissioner] has not considered all relevant evidence. Unless the
[Commissioner] has analyzed all evidence and has sufficiently explained the
weight he has given to obviously probative exhibits, to say that his decision is
supported by substantial evidence approaches an abdication of the court’s ‘duty to
scrutinize the record as a whole to determine whether the conclusions reached are
rational.’” Arnold v. Sec’y of Health, Educ. & Welfare, 567 F.2d 258, 259 (4th Cir.
1977) (quoting Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974)).


      As noted above, the ALJ gave “partial weight” to the opinions of the state
agency consultants and Drs. Blackwell and Horton and “little weight” to Dr.
Azzo’s opinion. (R. at 22.) While the ALJ noted Dr. Azzo’s and Dr. Horton’s
restrictions placed on Mullins’s ability to lift, he failed to address Mullins’s
limitations on pushing, pulling, gripping and grasping with his left upper
extremity. (R. at 21-22.) While the ALJ noted these limitations in his decision, he
failed to address these limitations in his findings other than finding that Mullins
could occasionally push and pull with his left upper extremity. (R. at 22.) The
ALJ’s decision stated that he was giving “partial” weight to the opinions of the
state agency physicians, who opined that Mullins could not push and pull with his
left upper extremity. (R. at 22, 88, 107-08.) As noted above, the record shows that
Mullins had decreased grip strength in his left hand, and his left shoulder had
decreased range of motion and weakness secondary to shoulder arthritis and
impingement syndrome. (R. at 993, 1228, 1233-34, 1239-40, 1283.) The ALJ
failed to address Mullins’s restrictions on gripping in his residual functional
capacity findings, nor did he include this limitation in the hypothetical posed to the
                                         -17-
Case 2:19-cv-00020-PMS Document 13 Filed 08/19/20 Page 18 of 18 Pageid#: 1413



vocational expert to determine what, if any, jobs existed that such an individual
with Mullins’s limitations could perform. Thus, I do not find that substantial
evidence exists to support the ALJ’s finding regarding Mullins’s physical residual
functional capacity.


      Based on these findings, I will not address Mullins’s remaining argument.
An appropriate Order and Judgment will be entered remanding Mullins’s claim to
the Commissioner for further development.


      DATED:       August 19, 2020.

                               /s/   Pamela Meade Sargent
                                     UNITED STATES MAGISTRATE JUDGE




                                        -18-
